JUSTICE UNDERWOOD delivered the opinion of the court: The 59-year-old claimant in this workmen’s compensation case, Jakob Goldsamt, immigrated in 1950 to this country from Poland. He had served in the Polish army, been taken prisoner and subsequently interned in Hungarian and Austrian camps until freed in 1945 at the close of World War II. Claimant never married and apparently believed his family had been killed by the Nazis. In 1953 he commenced work as a fabric cutter for respondent, Hart, Schaffner and Marx. On August 31, 1972, in an apparent suicide attempt, claimant jumped from the ninth floor of respondent’s building as a result of which both legs were amputated. Since his release from the hospital he has lived at a nursing home, the cost of which was, at the time of these hearings, apparently being paid by the State in the form of welfare payments. Predicated upon a theory that his attempted suicide was caused by worry regarding changes in his working conditions and possible loss of his job, claimant filed a claim for benefits under the Workmen’s Compensation Act (Ill. Rev. Stat. 1971, ch. 48, par. 138.1 et seq.). The arbitrator found that claimant’s injuries did not arise out of and in the course of his employment and denied compensation. That decision was affirmed by the Industrial Commission, whose judgment was, in turn, confirmed by the circuit court of Cook County. Claimant appealed directly here under our Rule 302(a)(2). 73 Ill. 2d R. 302(a)(2). In addition to his statements regarding the facts noted earlier herein, claimant’s somewhat imprecise testimony may be fairly summarized as indicating that he had worried about proposed changes in working conditions which had apparently been discussed by the company, which was proposing them, and the union, which opposed them. These proposals had been discussed at union meetings, some of which claimant attended. Claimant thought his earnings would be reduced and feared he would be unable to adjust to the changes, as a result of which he would lose his job. He suffered from a “bad stomach,” diarrhea, varicose veins, arthritis in his right leg and rheumatism in his neck and shoulder. He was scheduled to have an X ray of his colon in the week following his suicide attempt. He lived alone, liked to read, and frequented the library. On the morning of August 31 he went to work at 8 a.m., hung up his coat with $500 in it for his friend, Victor Goldman, walked out on the ninth-floor fire escape and jumped. Frank Hanus, a former Hart, Schaffner and Marx shop foreman who had retired in 1975, testified that the new work system started in April 1973. Under it cutters no longer cut out the entire suit or coat as they formerly had, but different cutters cut out different parts. The plan had been under discussion for a year prior to its implementation and had been opposed by the union because it was thought it would eliminate some of the cutters. Victor Goldman testified he was claimant’s friend and knew claimant had stomach and teeth problems. Claimant had complained about both health and work problems. The new work system did not go into effect until after claimant’s injury. Under it, the witness testified his earnings were 40% less. He “originally gave this case” to an attorney. Dr. Adrian Finkelstein, a psychiatrist, testified as a witness for claimant that he saw claimant for 1 or IV2 hours on July 20, 1974. Dr. Finkelstein found no psychosis but testified, claimant had an “obsessive-compulsive personality,” and “showed low spirits, bitterness about changes of work in his latest job.” “[H]e felt he would be fired because of some of his liabilities, arthritis, varicose veins and colds that he would get very frequently.” Claimant was sort of a “loner.” He believed his family had been exterminated by the Nazis, and the doctor thought “he was experiencing extreme guilt toward his family.” Because of that “he may be very prone to long standing depression and my diagnosis of obsessive-compulsive personality also can be seen as on a background of depressive-masochistic character, as I found in this patient.” Claimant had apparently told the doctor that the conditions at work had already changed at the time of the attempted suicide, and Dr. Finkelstein testified that the changing conditions were “a very clear precipitating factor to his depressive neurosis.” On cross-examination, however, he indicated it would make a difference in his opinion if, in fact, the changes did not occur until a year after the jump. On redirect examination the doctor stated that “just hearing about the possibility they would take place” would be sufficient to constitute “a precipitating factor” whether the changes could actually occur or not. Dr. Earl Solon, a psychiatrist called by respondent, testified that he had been requested by one of the staff doctors at Henrotin Hospital to see claimant, who was then in intensive care. Dr. Solon stated that he saw claimant on September 3 and that claimant told him that claimant felt recently betrayed by a friend in whom he had reposed confidence. The doctor’s impression was “involutional psychosis with mixed paranoid and depressive features,” but because claimant was in intensive care he was not able to be very cooperative. Claimant did not mention any work changes to Dr. Solon. Dr. Solon did see claimant on other occasions, apparently at Grant Hospital, and perhaps at the nursing home, although the details are unclear as a result of the doctor’s notes regarding the later visits not being in the hospital files which had been brought to the hearing. Thereafter the attorney representing claimant requested a report from Dr. Solon of his objective findings. The doctor responded that the injuries were the product of a psychiatric illness. A subsequent letter from the attorney indicated that claimant’s past history put him in a mental condition where he could not cope with contemplated changes in employment conditions, thus making his life more meaningless and putting claimant in such a depressive state he attempted suicide. The doctor was asked to report on this and did so by letter to the attorney stating in relevant part: “To the best of my recollection, during Mr. Goldsamt’s hospitalization he never mentioned his job concerns at Hart, Schaffner & Marx in any way that it suggested that it contributed to his becoming emotionally ill. Apparently he is now doing so. However, it would not fit the observations and findings already described in the record to make this statement. Nor would it be compatible with our general understanding of paranoid psychotic processes to atribute [sic] this as a significant contributing factor to his illness. Were I to say that his job worries were a contributing factor in his illness, I would not be in a position to defend the statement.” Ronald Zizic, who had been payroll supervisor for respondent for nine years, identified payroll records showing claimant’s earnings for eight months in 1972 to have been $8,727 as contrasted to $9,049 for all of 1971. On review before the Commission Mr. Zizic identified similar records for Victor Goldman showing his earnings for 1970, 1971, 1972, 1973, and 1974 to have been $8,814, $9,291, $11,065, $10,978, and $11,576, respectively. Claimant has cited a number of cases from this and other jurisdictions, including Harper v. Industrial Com. (1962), 24 Ill. 2d 103, allowing recovery for pain-induced suicide following an employment-related back injury, and Pathfinder Co. v. Industrial Com. (1976), 62 Ill. 2d 556, 562, in which this court upheld an award for psychological disability resulting from “a sudden, severe emotional shock, traceable to a definite time and place and to a readily perceivable cause,” even though no physical trauma or injury was sustained. He relies, too, on Professor Larson’s comments in a Vanderbilt Law Review article, Mental and Nervous Injury in Workmen’s Compensation, in which the author states: “The cases may be thought of in three groups: (1) mental stimulus causing physical injury; (2) physical trauma causing nervous injury; and (3) mental stimulus causing nervous injury. The first two categories are by now almost universally accepted as compensable. The third is the battleground where new law, reflecting the increasing ability of medicine and psychiatry to speak authoritatively on the causes and consequences of mental and nervous injury, is currently being developed.” 23 Vand. L. Rev. 1243, 1244 (1970). The problem here, however, is not the absence of physical injury, for we have severe injuries; rather, the question is one of causation. Was claimant’s attempted suicide prompted in whole or in part by anxiety regarding the proposed changes in working conditions or is it reasonable to believe his depression may have resulted from causes other than those which were employment related? The arbitrator and Commission both found the latter to be the fact, and the only question before us is whether that finding is contrary to the manifest weight of the evidence. (Segler v. Industrial Com. (1980), 81 Ill. 2d 125, 129; C. Iber & Sons, Inc. v. Industrial Com. (1980), 81 Ill. 2d 130, 135.) The trial judge held it was not, and we agree. It is, of course, axiomatic that the burden rested upon claimant to establish by a preponderance of the evidence that his injury arose out of and in the course of his employment. (Parsons v. Industrial Com. (1981), 84 Ill. 2d 346, 349; Ansell v. Industrial Com. (1981), 85 Ill. 2d 69.) It is the function of the Commission to decide questions of fact and causation and judge the credibility of the witnesses; where differing inferences may reasonably be drawn from the evidence, those drawn by the Commission will not be disturbed. White v. Industrial Com. (1982), 88 Ill. 2d 523, 526; Pazara v. Industrial Com. (1980), 81 Ill. 2d 76, 80. It is apparent from the testimony that claimant suffered from a number of physical ailments about which he had complained to a number of people. He had told Dr. Solon that he had recently been betrayed by a friend in whom he had formerly had confidence. Dr. Finkelstein believed claimant was experiencing extreme guilt toward his family. Too, claimant, in his initial interview with Dr. Solon several days after the suicide attempt, said nothing to the doctor regarding changing work conditions as a reason for his conduct; rather, he spoke of the friend who had betrayed him. In view of this testimony it is not unreasonable to presume that the uniform findings of the arbitrator and the Commission were prompted by their belief that the discussion of the work changes was not a causative factor in the suicide attempt. We cannot say that such a conclusion is contrary to the manifest weight of the evidence. Board of Education v. Industrial Com. (1980), 81 Ill. 2d 17, 21. The judgment of the circuit court of Cook County is accordingly affirmed. Judgment affirmed.